ON MOTION

ORDER

PER CURIAM.
The Society for the Prevention of Trademark Abuse LLC moves to dismiss each of the nine above-captioned appeals. Stealth, Ltd. joins the motion to dismiss appeal no.2009-1205 and the Board of Regents, The University of Texas System joins the motion to dismiss appeal no.2009-1206. Leo Stoller moves for an extension of time to respond to the motions to dismiss and submits oppositions to the dismissal motions.
The court notes that Stoller has not paid the filing fee for any of the above-captioned appeals. In addition, the court determines, based on in forma pauperis motions submitted by Stoller in two contemporaneous appeals, nos.2009-1187 and 2009-1189, that Stoller is not eligible to proceed in forma pauperis in these appeals. Because the fee has not been paid and Stoller is not eligible to proceed in forma pauperis, the appeals are dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) The appeals are dismissed.
(2) All pending motions are moot.
(8) All sides shall bear their own costs.